
	
		III
		112th CONGRESS
		1st Session
		S. RES. 312
		IN THE SENATE OF THE UNITED STATES
		
			November 7, 2011
			Mrs. Hutchison (for
			 herself and Mr. Cornyn) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Commending Girl Scouts of the USA on the
		  special occasion of its 52nd annual convention and commending the commitment of
		  Girl Scouts of the USA to the mission of fostering the courage, confidence, and
		  character that girls need to become leaders and make the world a better
		  place.
	
	
		Whereas, on March 12, 1912, founder Juliette Gordon Low
			 organized the first troop of Girl Scouts of the USA (referred to in this
			 preamble as Girl Scouts);
		Whereas, on March 16, 1950, Girl Scouts became the first
			 national organization for girls to be granted a Federal charter by
			 Congress;
		Whereas Girl Scouts regularly informs Congress of its
			 progress and program initiatives through annual reports;
		Whereas Girl Scouts actively promotes initiatives to help
			 young women discover their full potential by—
			(1)instilling a
			 sound foundation of positive values;
			(2)developing a
			 sense of service;
			(3)facilitating
			 creative decision-making; and
			(4)turning girls
			 into model citizens and leaders of their community, the country, and the
			 world;
			Whereas Girl Scouts is holding its 52nd Convention in
			 November 2011 in Houston, Texas;
		Whereas the 2011 Girl Scout Leadership Institute, which
			 will run at the 52nd Convention, encourages young women, ages 13 to 18, to
			 explore and build skills in math, science, business, and technology to prepare
			 for future success in the increasingly competitive global marketplace;
		Whereas the 2011 Girl Scout Leadership Institute, under
			 the theme of Leadership and Innovation, the Next 100 Years—
			(1)seeks to advance
			 leadership opportunities for girls;
			(2)promotes programs
			 that offer advanced curriculum;
			(3)engages over
			 1,200 young women from across the globe;
			(4)connects young
			 women to industry professionals;
			(5)builds the
			 interest of young women in innovation and technology;
			(6)addresses global
			 issues; and
			(7)teaches life-long
			 leadership abilities and teamwork skills in an interactive environment;
			Whereas Girl Scouts has renewed the focus on involving
			 girls in innovative, hands-on experiences in science, technology,
			 engineering, and math (referred to in this preamble as
			 STEM) that strengthen the natural aptitudes of girls and
			 acquaint them with new career options and tools for future
			 independence;
		Whereas Girl Scouts develops girl-centered programs
			 that—
			(1)are attuned to
			 the ever-changing needs of women working in the current global market;
			 and
			(2)encourage girls
			 to actively engage in STEM activities, facilitating valuable real-world
			 experiences that are integral to developing the next female leaders of the
			 United States;
			Whereas Girl Scouts remains a preeminent organization with
			 3,200,000 members, dedicated solely to—
			(1)inspiring
			 generations of girls to reach for their goals, challenge stereotypes, and
			 develop to their full potential; and
			(2)advancing
			 opportunities for women to accomplish feats previously thought impossible for
			 the female gender; and
			Whereas Girl Scouts has significantly contributed to the
			 advancement of the United States for 100 years by instilling in young women the
			 leadership qualities on which the strength of the United States depends: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)commends Girl
			 Scouts of the USA for organizing—
				(A)the 2011 National
			 Council Session and the 52nd Convention;
				(B)the 2011 Girl
			 Scout Leadership Institute; and
				(C)the 2011
			 Leadership and Innovation, the Next 100 Years workshops;
			 and
				(2)commends Girl
			 Scouts of the USA for continuing to create learning opportunities and
			 activities for young women to develop strong leadership values and life
			 skills.
			
